Citation Nr: 0842139	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as emotional instability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In September 2008, the appellant testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

After the hearing, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  The additional 
evidence consisted of service medical records regarding the 
veteran's mental condition.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the evidence, the Board finds that 
additional development is necessary before proceeding to 
evaluate the merits of the veteran's claim of service 
connection for a psychiatric disorder.  Unfortunately, the 
evidence presently of record is not adequate to render a 
determination regarding the claim on appeal.  

The evidence associated with the veteran's claims folder 
indicates that he was awarded disability benefits from the 
Social Security Administration (SSA).  See March 2007 VA 
examination and April 2000 VA treatment record.  However, no 
social security disability records are associated with the 
claims folder and there is no indication that the records are 
not relevant to the veteran's claim.  The Court of Appeals 
for Veterans Claims (Court) has held that SSA records cannot 
be unilaterally deemed irrelevant by VA because the 
possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review 
of these records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187-88 (2002).  In light of the foregoing, the Board 
concludes that a remand is necessary to obtain the SSA 
determination and records associated with the determination.

In addition, the Board observes that the veteran underwent a 
VA examination in March 2007.  After an evaluation of the 
veteran and a review of the claims file, the examiner stated 
that he would be resorting to mere speculation to determine 
how long the veteran had his depression and whether or not it 
began during military service.  The VA examiner's inability 
to arrive at an opinion without resorting to mere speculation 
is not considered an opinion and his remarks constitute what 
may be characterized as "non-evidence."  See Perman v. 
Brown, 5 Vet. App. 237, 241-42 (1993), overruled on other 
grounds by Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008).  The Board notes that an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is definite etiology or 
obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion when necessary to decide a 
claim.  In light of the fact that the VA examiner in essence 
did not provide an opinion, the Board finds that an 
additional medical examination and opinion is necessary to 
decide the claim.  See McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006) (noting that a speculative medical opinion, 
while not being sufficient to establish a nexus, may be 
sufficient to require a medical examination and or opinion 
under 38 C.F.R. § 3.159(c)(4)). 

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Social 
Security Administration (SSA) and 
request copies of any medical records 
used by that agency in making a 
determination on behalf of the veteran 
for SSA benefits purposes.  Any such 
records received should be associated 
with the veteran's claims folder.  If 
the search for such records has 
negative results, a statement to that 
effect should be placed in the 
veteran's claims folder.

2.	After the above has been completed to 
the extent possible, the RO should 
provide the veteran with an examination 
by a psychologist who has not 
previously examined the veteran.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
psychological disorder found on 
examination is at least as likely than 
not (i.e., a fifty percent or greater 
probability) causally or etiologically 
related to the veteran's active 
military service.  The examiner should 
provide a complete rationale for 
conclusions reached.   Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

3.	Upon completion of the foregoing and 
any other development deemed necessary, 
the veteran's claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




